     Case: 3:08-cv-00158-RAM-RM Document #: 515 Filed: 05/19/21 Page 1 of 4




                             DISTRICT COURT OF THE VIRGIN ISLANDS
                              DIVISION OF ST. THOMAS AND ST. JOHN

UNITED STATES OF AMERICA,           )
                                    )
                   Plaintiff,       )
                                    )
                   v.               )                               Case No. 3:08-cv-00158
                                    )
THE TERRITORY OF THE VIRGIN ISLANDS )
and the VIRGIN ISLANDS POLICE       )
DEPARTMENT,                         )
                                    )
                   Defendants.      )
                                    )

                                                      ORDER
         BEFORE THE COURT is the Consent Decree in this matter between the United States
of America and the Territory of the Virgin Islands and the Virgin Islands Police Department
(“VIPD”). (ECF No. 3.)1
         In 2008, the United States of America filed this action against the Territory of the
Virgin Islands and the VIPD pursuant to the Violent Crime Control and Law Enforcement Act
of 1994, 42 U.S.C. § 14141. Thereafter, in March 2009, the Court approved the Consent
Decree in this matter. (ECF No. 3.) In the Consent Decree, the VIPD agreed to implement
comprehensive reforms to ensure that the VIPD delivers constitutional, effective policing
services that promote public safety and police integrity. The Consent Decree requires
monitoring by an Independent Monitor.
         In March 2021, the Independent Monitor, Chief Charles Gruber, informed the parties
and the Court that he would conclude his duties monitoring and reporting on the VIPD’s
implementation of the Consent Decree effective March 31, 2021.2 On March 19, 2021, the


1 The Court has amended the Consent Decree in this matter eight times. Those amendments can be found in
orders entered on June 29, 2010, November 2, 2012, December 13, 2012, February 21, 2013, March 12, 2013,
May 22, 2014, August 21, 2015, and October 29, 2020. (ECF Nos. 9, 61, 62, 66, 67, 97, 165, and 480.)
2 Tragically, Chief Gruber passed away thereafter. Chief Gruber had served as the Independent Monitor in this

matter since 2014 and as a police practices expert for the prior Independent Monitor since 2009. Chief Gruber’s
unparalleled devotion, discernment, and experience—including over 50 years of police and law enforcement
experience; service as Chief of Police for the cities of Quincy, Illinois; Shreveport, Louisiana; Elgin, Illinois; and
South Barrington, Illinois; and work as a police practices expert for the Department of Justice since 2002—have
been instrumental in promoting constitutional police practices within the VIPD. The Court expresses its sincere
    Case: 3:08-cv-00158-RAM-RM Document #: 515 Filed: 05/19/21 Page 2 of 4
USA v. VIPD, et al.
Case No. 3:08-cv-00158
Order
Page 2 of 4

Court requested that the parties inform the Court of their positions on the identification and
selection of a new Independent Monitor in light of the provisions of the Consent Decree.
        In response, the United States recommends that the Court employ a monitor selection
process consistent with Paragraph 82 of the Consent Decree. 3 The United States also
recommends that the Court designate a current member of the Independent Monitor’s team
to serve as an Interim Independent Monitor during the process of selecting a new
Independent Monitor. Specifically, the United States asserts that “Associate Monitor Chet
Epperson is suitable for the role of Interim Independent Monitor, given Chief Epperson’s
current role in monitoring the use of force issues that remain central to this case, his
familiarity with the Court through previous hearings, and . . . his interest and availability to
serve as the Interim Independent Monitor.” See United States’ Br. in Resp. to Ct.’s March 19,
2021 Order Regarding Selection of New Independent Monitor at 3, ECF No. 510-1.
        Regarding selection of a new Independent Monitor, the VIPD concurs with the United
States that the Court should employ a monitor selection process consistent with Paragraph
82 of the Consent Decree. With respect to the appointment of an Interim Independent
Monitor, however, the VIPD argues that interim monitoring is not warranted given the
current status of VIPD’s compliance with the Consent Decree. As such, the VIPD proposes
that the VIPD engage in self-monitoring during the period of time necessary for the process
of selecting a new Independent Monitor.


gratitude for Chief Gruber’s years of dedicated and invaluable service in this matter and thanks his family for
his tireless and steadfast efforts.
3 Paragraph 82 of the Consent Decree provides that:


        By 150 days from the date of this Agreement, the Territory and the DOJ shall together select
        an Independent Monitor, acceptable to both, who shall monitor and report on the VIPD’s
        implementation of this Agreement. The parties recognize that one person, or team of people,
        may be selected to fulfill the role of Monitor. The selection of the Monitor shall be pursuant to
        a method jointly established by the DOJ and the Territory. If the DOJ and Territory are unable
        to agree on a Monitor or an alternative method of selection within 150 days from the date of
        this Agreement, the DOJ and the Territory each shall submit two candidates who have
        experience as a law enforcement practices expert or monitor, or as a Federal, state or local
        prosecutor or judge, along with résumés and cost proposals, to the Court. The Court shall then
        appoint the Monitor from among the names of qualified persons submitted. The selection of
        the Monitor shall be conducted solely pursuant to the procedures set forth in this Agreement,
        and will not be governed by any formal or legal procurement requirements.
See Consent Decree at 23, ECF No. 3
    Case: 3:08-cv-00158-RAM-RM Document #: 515 Filed: 05/19/21 Page 3 of 4
USA v. VIPD, et al.
Case No. 3:08-cv-00158
Order
Page 3 of 4

        Given the age of this matter and the VIPD’s recent struggles with maintaining
substantial compliance with the Consent Decree, the Court finds that a pause in independent
monitoring, especially in favor of self-monitoring, would be inappropriate here. The VIPD
has been subject to the Consent Decree in this matter for over twelve years. After many years
of little to no progress toward compliance, the Court first found the VIPD to have obtained
substantial compliance with the Consent Decree approximately two and a half years ago—
almost ten years after the Court entered the Consent Decree in this matter. Thereafter, the
VIPD was to maintain substantial compliance for a period of two years. The VIPD failed to do
so. Indeed, the VIPD has been troubled with numerous compliance issues during this period,
including issues arising with respect to several recent serious uses of force.
        Significantly, “[f]ederal courts are not reduced to approving consent decrees and
hoping for compliance. Once entered, a consent decree may be enforced.” Frew v. Hawkins,
540 U.S. 431, 440 (2004). Given the aforementioned circumstances and having considered
the positions of the parties, the Court finds that continuous independent monitoring is
imperative to informing the Court’s ongoing enforcement of compliance and maintaining
continued progress in this matter. As such, the Court will appoint Chief Chet Epperson, as the
principal of AGR Police Practice Group, LLC, to serve as Interim Independent Monitor. Having
worked on this matter for more than five years, Chief Epperson and the Independent
Monitoring Team4 are all very familiar with the provisions of the Consent Decree, VIPD’s
operations, VIPD’s personnel, and the status of VIPD’s compliance. Moreover, they are
knowledgeable about what VIPD must accomplish to comply with the Consent Decree and
are prepared to provide VIPD with the technical assistance necessary to assist it in its efforts
to regain substantial compliance. Because Chief Epperson and the Independent Monitoring
Team have participated in monitoring the VIPD’s compliance with the Consent Decree since




4As Interim Independent Monitor, Chief Epperson’s monitoring team will be comprised of the same members
of the former Independent Monitoring Team that have assisted in the monitoring of the Consent Decree in this
matter since 2014—namely Retired U.S. Customs Service Resident Agent in Charge Leon A. Casey, Sr.; Retired
Boston Police Department Superintendent Ann Marie Doherty; Retired International Association of Chiefs of
Police Director Jerome A. Needle; and Retired Montgomery County Police Department Lieutenant Palmer D.
Wilson.
    Case: 3:08-cv-00158-RAM-RM Document #: 515 Filed: 05/19/21 Page 4 of 4
USA v. VIPD, et al.
Case No. 3:08-cv-00158
Order
Page 4 of 4

2015 and earlier,5 they are uniquely positioned to ensure the continuous monitoring that is
essential to the Court’s ongoing enforcement of compliance in this matter during the process
of selecting a new Independent Monitor.
       The premises considered, it is hereby
       ORDERED that, pursuant to the Court’s inherent compliance enforcement powers,
Chet Epperson, as the principal of AGR Police Practice Group, LLC, is APPOINTED to serve
as Interim Independent Monitor until such time as the Court appoints a new Independent
Monitor selected by the parties pursuant to the procedures set forth in Paragraph 82 of the
Consent Decree. The Interim Independent Monitor shall assume all duties, responsibilities,
and rights of the Independent Monitor as provided in the Consent Decree.




Date: May 19, 2021                                                    /s/ Robert A. Molloy________
                                                                      ROBERT A. MOLLOY
                                                                      District Judge




5Certain members of the Independent Monitoring Team have consulted as police practices experts in this
matter since 2009.
